t c memo united_states tax_court sandrus l collier petitioner v commissioner of internal revenue respondent docket no filed date bric f horvitz and blizabeth a keith for petitioner michele a yates for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a request for egquita- ble relief relief under sec_6015 with respect to peti- tioner’s taxable years through ‘unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure - the issues remaining for decision are does the court have jurisdiction over petitioner’s request for relief under sec_6015 for taxable years and we hold that we do did respondent abuse respondent’s discretion in denying petitioner relief under sec_6015 for taxable years and years at issue we hold that respondent did not findings_of_fact some of the facts have been stipulated and are so found sandrus l collier ms collier resided in herndon virginia at the time she filed the petition ms collier and claiborne l collier iv mr collier married on date separated in date and divorced in date during their marriage ms collier and mr collier had one son claiborne lee collier v who at the time of the trial in this case was years old at all relevant times ms collier knew that mr collier was the father of at least one other child who was living in califor- nia at all relevant times after ms collier also was aware at all relevant times that at least during and before mr collier had a support obligation with respect to that child and on brief petitioner concedes that she is not entitled to relief under sec_6015 for taxable_year - - that during a period which is not disclosed by the record but which included at least certain years prior to mr collier was in arrears with respect to that obligation during the period through ms collier worked as a teacher with the fairfax county public school system and mr collier worked for one or more banks for which they received the wages indicated year ms collier’s wages mr collier’s wages dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number ‘the joint_return is not part of the record and the record does not disclose the amount of mr collier’s wages during during the same period the respective employers of ms collier and mr collier withheld from their respective wages the amounts of federal_income_tax tax indicated total_tax with- held from wages tax withheld from tax withheld from of ms collier ms collier’s mr collier’s and mr year wages wages collier dollar_figure dollar_figure t big_number dollar_figure big_number big_number big_number big_number big_number t big_number ‘the record does not disclose how much if any of the total amount of tax withheld for taxable years and is attrib- utable to tax withheld from ms collier’s wages and how much if - - any of such tax is attributable to tax withheld from mr col- lier’s wages at the time of the trial in this case ms collier was earning approximately dollar_figure a year enrolled ina postgraduate program paying for her adult son’s college education and caring for her sick mother during periods throughout the years ms collier and mr collier maintained a joint checking account at all relevant times ms collier was responsible for paying at least some of the bills of mr collier and herself however ms collier did not always have enough money to pay certain of those bills and a friend christine stotts lent her undisclosed amounts of money at all relevant times ms collier and mr collier kept information relating to their financial and tax matters in one place and they both had access to that information at times throughout the years ms collier and mr collier discussed their financial and tax matters on date ms collier and mr collier jointly filed form_1040 u s individual_income_tax_return form_1040 for joint_return which they signed on date in that return ms collier and mr collier reported total_tax of dollar_figure and tax due of dollar_figure at the time ms collier and mr collier filed the joint_return ms collier did not believe that payment was made of the dollar_figure of tax due shown in - - that return and they did not pay any_tax at that time on date respondent assessed dollar_figure with respect to the taxable_year of ms collier and mr collier respondent applied dollar_figure of tax withheld against that assessment which left dollar_figure unpaid sometime after date and before date respondent placed a lien on a joint bank account of ms collier and mr collier with respect to the unpaid assessment for their taxable_year and ms collier was aware of that lien in date ms collier and mr collier entered into an in- stallment agreement installment_agreement with respect to that unpaid assessment under which they made payments until date that respondent applied to that assessment after date ms collier ceased making installment payments under the installment_agreement mr collier continued to make installment payments under the installment_agreement until date when all payments ceased in separate notices dated date date date and date date notice and ad- dressed to ms collier and mr collier respondent informed them that respondent had applied ms collier’s overpayments of tax for and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively against the unpaid assessment for the date notice indicated that respondent’s application of ms collier’s overpayment for had reduced the unpaid assess-- ment for to zero dollars ms collier and mr collier jointly filed form_1040 for joint_return ms collier and mr collier did not pay any_tax at the time they filed the joint_return on date respondent assessed dollar_figure with respect to the taxable_year of ms collier and mr collier respon- dent applied dollar_figure of tax withheld against that assessment which left dollar_figure unpaid ms collier and mr collier did not enter into an installment_agreement or other arrangement to pay the unpaid assessment for in a notice dated date respondent informed ms collier that respondent had applied ms collier’s dollar_figure overpay- ment for against the unpaid assessment for sometime thereafter respondent applied a total of dollar_figure of ms collier’s overpayments for certain other taxable years against the unpaid assessment for the parties stipulated petitioner’s overpayment in the amount of dollar_figure from the tax_year was applied against the outstanding tax balance petitioner’s overpayment in the amount of dollar_figure from the tax_year was applied against the outstanding tax balance we believe that the foregoing stipulations are in error in indicating that both of the overpayments to which they refer continued - on date ms collier and mr collier jointly filed form_1040 for joint_return which they signed on date in that return ms collier and mr collier reported total_tax of dollar_figure and tax due of dollar_figure at the time ms collier and mr collier filed the joint_return ms collier did not believe that payment was made of the dollar_figure of tax due shown in that return and they did not pay any_tax at that time on date respondent assessed dollar_figure with respect to the taxable_year of ms collier and mr collier respondent applied dollar_figure of tax withheld against that assess-- ment which left dollar_figure unpaid ms collier and mr collier did not enter into an installment_agreement or other arrangement to pay the unpaid assessment for ms collier and mr collier jointly filed form_1040 for joint_return mr collier signed that return although ms collier did not sign the joint_return she intended to file that return jointly with mr collier and did not file a separate_return for in the joint_return ms collier continued pertain to taxable_year the record does not otherwise disclose the year to which each of those overpayments pertains there was a mathematical error in the computation of the amount of tax due shown in the tax_return that return reported total_tax of dollar_figure and total payments of dollar_figure the joint_return incorrectly reported the amount of tax due as dollar_figure the difference between dollar_figure and dollar_figure is dollar_figure - - and mr collier reported total_tax of dollar_figure and tax due of dollar_figure ms collier and mr collier did not pay any_tax at the time they filed the joint_return on date respondent assessed dollar_figure with respect to the taxable_year of ms collier and mr collier respondent applied dollar_figure of tax withheld against that assessment which left dollar_figure unpaid in date mr collier entered into an installment_agreement installment_agreement with respect to the unpaid assessment for ms collier and mr collier jointly filed form_1040 for joint_return mr collier signed that return a ssigna- ture for sandrus collier appeared under the signature of mr collier in the joint_return ms collier intended to file that return jointly with mr collier and did not file a separate_return for in the joint_return ms collier and mr collier reported total_tax of dollar_figure and tax due of dollar_figure at the time ms collier and mr collier filed the joint_return ms collier did not believe that payment was made of the dollar_figure of tax due shown in that return and they did not pay any_tax at the record does not disclose whether mr collier made any payments under the installment_agreement ‘there was a mathematical error in the computation of the amount of tax due shown in the joint_return that return reported total_tax of dollar_figure and total payments of dollar_figure the joint_return incorrectly reported the amount of tax due as dollar_figure the difference between dollar_figure and dollar_figure is dollar_figure that time on date respondent assessed dollar_figure with respect to the taxable_year of ms collier and mr collier respondent applied dollar_figure of tax withheld against that assessment which left dollar_figure unpaid ms collier and mr collier did not enter into an installment_agreement or other arrangement to pay the unpaid assessment for on date ms collier and mr collier signed a document entitled property settlement and separation agreement separation agreement that agreement provided in pertinent part waiver of spousal support the parties hereby waive and release any rights that they may have for the support and mainte- nance spousal support or alimony of themselves and agree that they will at no time hereafter seek or ask in any manner any monies of any nature from one an- other except as set forth in this agreement and fur- ther that if proceedings in divorce are taken by either of the parties they will not in such proceed- ings make any such demand debts except as otherwise provided herein each party shall be solely responsible for any and all debts solely in his or her name and shall indemnify and hold the other party harmless thereon the husband hereby assumes and agrees to pay the joint debt to the irs in the approximate amount of dollar_figure incurred by the parties prior to the execu- tion of this agreement and shall indemnify and hold the wife harmless thereon -- - the wife hereby assumes and agrees to pay the joint debt to apple federal credit_union in the approx- imate amount of dollar_figure incurred by the parties prior to the execution of this agreement and shall indemnify and hold the husband harmless thereon in a document entitled judgment of absolute divorce judgment of divorce the circuit_court for prince george’s county maryland ordered inter alia that all the terms and provisions of the agreement of the parties dated the 16th day of march be incorporated but not merged into the judgment by reference on date that court entered that judgment of divorce on date ms collier sent respondent the then current version of form_8857 request for innocent spouse relief and separation of liability and equitable relief form which respondent had instructed her to complete ’ in that form ms collier requested relief under sec_6015 c and f ms collier attached the following statement to form dear irs request for innocent spouse relief division i am requesting innocent spouse relief for the fye i do not have a refund this year as in previous years my employer has changed the month of our fye from july to december with doing this i managed to break even this year i am asking for relief from previous years if possible i know my ex-husband has applied for an offer_in_compromise i do not know what the status of our taxes are as he seems to be very secretive about this i thought he was in good stand- 7on date ms collier sent respondent a prior ver- sion of form_8857 in which she requested relief under sec_6015 ing and paying as scheduled only after receiving a letter indicating a tax levy was i aware of what was going on it am now legally divorced from claiborne l collier iv and have been separated from him since while married to claiborne he had increased his payroll deductions from to without my knowledge during the years through i was not aware of this deduction until after we were divorced and i began cleaning out old files and records yes i am guilty and i feel very foolish as not to have taken a more responsible approach with the filing of our taxes at the time i had no reason not to trust him with our financial matters not even knowing what or how much we might get back or owe he did keep me in the dark i erred in my judgment with many aspects of our marriage and especially with our finances i do not have any documentation from his place of employment during those years nor is his former employer equitable bank of maryland in business any longer i have moved several times as our records were either lost or thrown out all i have are my own tax records for the years to the current i have legal custody of our son and have only claimed him and myself i now know there are many things i was lead to believe about the marriage and our financial obligations that were now correct in i should have received a dollar_figure federal refund for tax fye i requested that my refunds not be applied to any back taxes with my former husband when i did not hear a response i wrote asking for it to be applied to and accepted as paid-in-full for the tax period the amount owed for the year was dollar_figure however it was not credited as paid in full in i should have received dollar_figure for fye again it was applied to our and tax_year again i wrote asking for relief of my taxes and again it was not since i have lived up to all the irs required agreements of filing federal taxes on time as a matter of fact i’ve tried in previous years without success to not have any of my tax refunds applied to these back taxes i submitted legal documents and the form 433-f to the required departments i think it was either lost or misplaced in your office because when i called to check the status after several months of not hearing a response various employees didn’t quite know how to respond over the phone the legal documents were copies of our divorce agreement which includes a section with stipulation clai would be responsible for paying our tax bills i mailed copies of our divorce agreement in previous years i was told by an attorney and by one of your employees as well as by the judge who signed our divorce agreement that our divorce settlement is a binding document i felt it meant this is how the judge expected the agreement to be carried out that it would be possible for me to be released from being directly responsible for any_tax payments all i’m asking is to be removed from being directly responsible -- meaning i would not like to be a part of any intent to levy or collection i have tried to do my part i have filed on time and tried to do what is expected i hope this year i will finally be able to be released from these taxes or that he is able to finally have an off of compromise accepted i would like to move on in my life without financial obliga- tions connected with him i don’t have much but what i do have i’ve saved and struggled to acquire on my own i am now paying for our son’s college education on my own his father is responsible just as i am however he is not living up to it i hope you take under consideration the above information please advise in writing your decision and inform me on the direction to take to settle the above taxes again thank you for trying to help settle a problem that has taken a long time to process if you require additional information please feel free to contact me if you have a fax number for me to forward additional material please forward the number i want to do whatever it takes to help the irs help me help myself i put my faith in god and you as an employee of the irs to help me with a solution reproduced literally on date respondent sent ms collier a determi- nation letter with respect to the taxable years through of ms collier and mr collier in that letter respondent determined that ms collier is not entitled for any of those - - years to relief under sec_6015 because ms collier knew and had reason to know of the underpayment_of_tax for each of the years through and under all the facts and circumstances it would not be inequitable to hold ms collier liable for the tax for each of those years opinion we first address ms collier’s position that the court lacks jurisdiction over her request for relief under sec_6015 for taxable years and in support of that position ms collier contends that she did not jointly file tax returns with mr collier for those years the court’s jurisdiction in the instant case is dependent upon sec_6015 see ewing v commissioner t c respondent also denied and ms collier concedes that she 1s not entitled to relief under sec_6015 and c sec_6015 provides in pertinent part sec_6015 relief from joint_and_several_liability on joint_return e petition for review by tax_court --- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply-- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individ- ual under this section if such petition is continued __ -- 114_tc_324 114_tc_276 we conclude that the joint filing of a tax_return is not a prerequi- site to the court’s jurisdiction under that section ’ we reject ms collier’s position that we do not have jurisdiction over taxable years and because she did not jointly file tax returns with mr collier for those years we next address ms collier’s position that respondent should not have denied her request for relief under sec_6015 with respect to each of the taxable years through continued filed-- at any time after the earlier of-- i the date the secretary mails x notice of the secretary’s final_determination of relief available to the individual or ii the date which is months after the date such election is filed with the secretary and not later than the close of the 90th day after the date described in clause i although our jurisdiction under sec_6015 is not dependent on spouses’ jointly filing a tax_return a taxpayer is not entitled to relief under sec_6015 for a taxable_year if such taxpayer did not jointly file a tax_return with such taxpayer’s spouse for that year see sec_6015 revproc_2000_15 2000_1_cb_447 we address below ms collier’s contention that she did not jointly file tax returns with mr collier for and - - we review that denial of relief for abuse_of_discretion butler v commissioner supra pincite ms collier bears the burden of proving that respondent abused respondent’s discretion in denying her relief under sec_6015 see 118_tc_106 as directed by sec_6015 respondent has prescribed procedures in revproc_2000_15 2000_1_cb_447 revenue_procedure to be used in determining whether an individ- ual qualifies for relief under that section section dollar_figure of revproc_2000_15 lists seven conditions threshold conditions that must be satisfied before the internal_revenue_service service will consider a request for relief under sec_6015 ’ if a requesting spouse satisfies all of the sec_6015 f provides sec_6015 relief from joint_and_several_liability on joint_return f equitable relief ---under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the indi- vidual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individ- ual under subsection b or c the secretary may relieve such individual of such liability rev_proc sec_4 2000_1_cb_448 provides continued - applicable_threshold conditions section dollar_figure of revenue proce- dure provides that that spouse is entitled to relief under sec_6015 for all or part of the liability in ques- tion if taking into account all of the facts and circumstances continued -o1 eligibility to be considered for equitable relief all the following threshold conditions must be satisfied before the service will consider a request for equitable relief under sec_6015 the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or sec_6015 the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse the liability remains unpaid no assets were transferred between the spouses filing the joint_return as part of a fraudulent scheme by such spouses there were no disqualified assets trans-- ferred to the requesting spouse by the nonrequesting spouse for this purpose the term disqualified_asset has the meaning given such term by sec_6015 b and the requesting spouse did not file the return with fraudulent intent a requesting spouse satisfying all the applicable_threshold conditions set forth above may be relieved of all or part of the liability under sec_6015 if taking into account all the facts and circumstances the service determines that it would be inequitable to hold the requesting spouse liable for such liability - the service determines that it would be inequitable to hold the requesting spouse liable for such liability turning to the threshold conditions of section dollar_figure of revproc_2000_15 the parties agree or do not dispute that ms collier satisfies all of those conditions for each of the taxable years through except ms collier apparently contends that she does not satisfy for taxable_year or taxable_year the threshold condition set forth in sec_4 of revproc_2000_15 1ie the requesting spouse jointly filed with the nonrequesting spouse a tax_return for the taxable_year for which the requesting spouse is seeking relief under sec_6015 ms collier assumes incorrectly that if the court were to conclude that it has jurisdiction over her claim for relief under sec_6015 for each of the taxable years and the court would have found that she jointly filed a tax_return with mr collier for each of those years proceeding upon that erroneous assumption ms collier presents her position as to whether she is entitled for all of the taxable years at issue including and to relief under sec_6015 pursuant to the procedures set forth in revproc_2000_15 by contend- ing in the alternative that she jointly filed tax returns with mr collier for and and therefore satisfies the thresh- old condition set forth in sec_4 of revproc_2000_15 for all of the taxable years at issue we have held that the joint filing of a tax_return is not a prerequisite to our jurisdiction under sec_6015 consequently in determining whether we have jurisdiction over the taxable years and we did not address ms collier’s contention that she did not jointly file returns with mr collier for those two years we shall now address that contention in the context of determin- ing whether ms collier satisfies the threshold condition set forth in sec_4 of revproc_2000_15 with respect to each of the taxable years and of course if we continued - - with respect to ms collier’s contention that she did not jointly file a tax_return with mr collier for taxable_year or taxable_year the parties stipulated that ms collier and mr collier filed their tax returns for those years on date and date respectively ms collier argues that we should disregard that stipulation in support of that argu- ment ms collier asserts a visual inspection of the and returns shows that petitioner did not sign the return and that the sandrus collier signature appearing on the return is different from the signature on the and returns both parties here must have made a mutual mistake when entering into the stipulation xk k we shall not disregard the parties’ stipulations of fact that ms collier and mr collier filed their tax_return for each of the taxable years and unless justice requires us to do so rule e we conclude that justice does not require us to disregard those stipulations assuming arguendo that ms collier did not sign the joint_return and the joint_return on the instant record we find that any such facts are not contrary to the parties’ stipu- lations of fact that ms collier and mr collier filed their tax continued were to find contrary to the parties’ stipulation that ms collier did not file tax returns for and jointly with mr collier ms collier would not be entitled for those years to relief under sec_6015 see sec_6015 revproc_2000_15 sec_4 2000_1_cb_447 return for each of the years and the determinative factor as to whether spouses filed a joint tax_return is whether such spouses intended to file such a return where both spouses intend that a tax_return be filed as a joint_return the absence of the signature of one spouse does not prevent their intention from being realized 56_tc_1 34_tc_740 affd per curiam 325_f2d_1 2d cir 27_tc_270 affd 251_f2d_44 8th cir 10_tc_859 affd per curiam 175_f2d_240 6th cir we have found as a fact that ms collier intended to and did file tax returns for and jointly with mr collier ' we have no valid basis for concluding that ms col- moreover we find it illogical to conclude as ms collier would have us do that because she allegedly did not sign the joint_return and the joint_return both parties in the instant case must have made a mutual mistake when entering into the stipulation indeed ms collier admits on brief the presence or absence of signatures on a joint_return is not dispositive to filing_status and the court can find that petitioner filed joint returns even though she did not sign the returns at issue the court will determine the non-signing spouse’s filing_status by whether she intended to file a joint_return citations omitted ‘consistent with the parties’ stipulations of fact ms collier testified that she filed tax returns for the years continued - - lier and respondent made a mutual mistake of fact in stipulating that ms collier and mr collier jointly filed tax returns for and on the record before us we find that ms collier satisfies for and the threshold condition set forth in sec_4 of revproc_2000_15 1ie the requesting spouse t6 continued through jointly with mr collier although she inconsis-- tently testified that she did not know that a joint tax_return was being filed for taxable_year although ms collier at first testified that she did not know that a joint tax_return for was being filed she changed her testimony to state that i knew he mr collier was filing jointly for but i didn’t know if he had filed we also note that ms collier filed tax returns jointly with mr collier for and and she does not contend that she did not file tax returns jointly with him for taxable years through during which they were married that customary practice of filing tax returns for years before and jointly with mr collier strongly indicates that ms collier and mr collier intended to file jointly for and see 56_tc_1 34_tc_740 affd per curiam 325_f2d_1 2d cir cf 25_tc_404 where there was no history of joint filing and nonsigning spouse did not know that a joint_return had been filed or prepared the court was unable to conclude without more that the inclusion of income attributable to nonsigning spouse was indicative of an intent to file a joint_return we reject ms collier’s claim on brief that her practice of filing tax returns jointly with mr collier changed for taxable years and in this regard we note that ms collier did not file separate returns for and years for which she had wage income of dollar_figure and dollar_figure respectively see 10_tc_859 affd per curiam 175_f2d_240 6th cir and that the and joint returns reported ms collier’s respective wages for those years and ms collier’s form_w-2 was attached to the joint_return see federbush v commissioner supra pincite 27_tc_270 affd 251_f2d_44 8th cir --- - jointly filed a tax_return for the taxable_year for which the requesting spouse is seeking relief under sec_6015 where as is the case here the requesting spouse satisfies the threshold conditions set forth in section dollar_figure of revproc_2000_15 section dollar_figure of that revenue_procedure sets forth the circumstances under which the service ordinarily will grant relief to that spouse under sec_6015 in a case like the instant case where a liability is reported in a joint_return but not paid as pertinent here those circumstances which revproc_2000_15 and we refer to as elements are a at the time relief is requested the requesting spouse is no longer married to the nonrequesting spouse x b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the request-- ing spouse to believe that the nonrequesting spouse would pay the reported liability if a requesting spouse would otherwise qualify for relief under this section except for the fact that the requesting spouse had no knowledge or reason to know of only a portion of the unpaid liability then the requesting spouse may be granted relief only to the extent that the liability is attributable to such portion and c the requesting spouse will suffer eco- nomic hardship if relief is not granted for purposes of this section the determination of whether a re- questing spouse will suffer economic hardship will be made by the commissioner or the commissioner’s dele- gate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration we shall hereinafter refer to the elements set forth in section - a bb and c of revproc_2000_15 as the marital status element the knowledge or reason to know element and the economic hardship element respectively sec_4 of revproc_2000_15 provides that relief granted under sec_4 of that revenue_procedure is subject_to the following limitations a if the return is or has been adjusted to reflect an understatement_of_tax relief will be avail- able only to the extent of the liability shown on the return prior to any such adjustment and b relief will only be available to the extent that the unpaid liability is allocable to the nonrequesting spouse turning to the three elements set forth in sec_4 of revproc_2000_15 the presence of which will ordi- narily result ina grant of relief under sec_6015 respon- dent concedes that with respect to each of the years at issue the marital status element is present in the instant case with respect to the knowledge or reason to know element set forth in sec_4 b of revproc_2000_15 ms collier contends that that element is present here in order for the knowledge or reason to know element to be present in the instant case ms collier must establish that at the time the joint_return for each of the years at issue was signed she had no knowledge or reason to know that the tax reported in each of those returns would not be paid and that it was reasonable for her to believe that mr collier would pay the reported tax for each such year in support of her position that the knowledge or reason to know element is present in the instant case ms collier contends on brief that mr collier handled and prevented her from partic- ipating in their financial and tax matters and never informed her of any unpaid taxes in an attempt to establish those contentions as facts ms collier relies on brief on her own testimony and the unsworn statement of christine stotts ms stotts ms stotts’ statement which the parties stipulated states her ms stotts’ personal knowledge of the relationship between petitioner ms collier and her ex-husband mr col- lier ’ ‘ms collier relies on the following portion of ms stotts’ statement after sandrus and her former husband clai moved to northern virginia there were many occasions sandrus and her son would come stay with me for a couple of days and other times i would have to loan her money clai did not always give her enough money to cover their bills on one occasion while visiting her clai came in and started an argument about their finances he was especially upset on receiving a certi- fied letter from the irs he blamed her because he was late with their taxes sandrus told him she had never been involved with the filing of their taxes before so why was he so upset now when she asked to be a part of his decision making he told her she was too stupid to understand and he was not about to begin teaching her now their argument was a little too nerve rat- tling for me so i left however two or three hours later she called to ask could she stay with me for a while sandrus was afraid of clai but stayed in the marriage as long as she did for their son -- - we do not find that the testimony on which ms collier relies establishes her contentions that mr collier handled and prevented her from participating in their financial and tax matters and never informed her of any unpaid taxes moreover we found ms collier’s testimony to be self-serving conclusory vague inconsistent and or questionable in certain material respects and we shall not rely on it to establish her position in this case nor do we find that ms stotts’ statement estab-- lishes as facts that mr collier handled and prevented ms collier from participating in their financial and tax matters and never informed her of any unpaid taxes ’ we have found that ms collier and mr collier jointly filed a tax_return for each of the years through at all relevant times ms collier and mr collier kept information relating to their financial and tax matters in one place and had access to that information at times throughout ms collier and mr collier discussed their financial and tax matters at all relevant times ms collier was '8ms stotts’ statement establishes that at an undisclosed time mr collier informed ms collier that they were having problems with the service and that ms collier was involved with financial matters of ms collier and mr collier at least in that ms collier was responsible for paying at least certain of their bills although she did not always have enough money to pay those bills the assertion in ms stotts’ statement that sandrus ms collier told him mr collier she had never been involved with the filing of their taxes before so why was he so upset now is nothing but a recitation of what ms collier stated at an undis-- closed time to mr collier in the presence of ms stotts - - responsible for paying at least some of the bills of mr collier and herself although she did not always have enough money to pay those bills during periods throughout ms collier and mr collier maintained a joint checking account at all relevant times ms collier knew that at least during and before mr collier had a support obligation with respect to a child of his that was not ms collier’s child and during a period which included at least certain years prior to mr collier was in arrears with respect to that support obligation sometime after date and before date respondent placed a lien on a joint bank account of ms collier and mr collier with respect to the unpaid assessment for their taxable_year and ms collier knew about that lien ms collier and mr collier did not pay any_tax at the respective times they filed the joint returns for the taxable years through at the time ms collier and mr collier filed the joint_return ms collier did not believe that payment was made of the dollar_figure of tax due shown in that return at the time ms collier and mr collier filed the joint_return ms collier did not believe that payment was made of the dollar_figure of tax due shown in that return and at the time ms collier and mr collier filed the joint_return ms collier did not believe that payment was made of the dollar_figure of tax due shown in that return - - on the record before us we find that ms collier has failed to carry her burden of establishing that with respect to each of the years at issue the knowledge or reason to know element set forth in sec_4 b of revproc_2000_15 is present here with respect to the economic hardship element set forth in sec_4 c of revproc_2000_15 ms collier contends that that element is present here according to ms collier if she were to pay the unpaid assessment for each of the years at issue she would suffer economic hardship that is because she claims that she has significant financial obligations consisting of paying for her adult son’s college education her own postgraduate work and the care of her mother in determining whether a requesting spouse will suffer economic hardship sec_4 c of revproc_2000_ reguires reliance on rules similar to those provided in sec_301_6343-1 proced admin regs sec_301_6343-1 proced admin regs generally provides that an individual suffers an economic hardship if the individual is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs provides information from taxpayer in determining a reasonable amount for basic living_expenses the direc-- ms collier also points out that she is not receiving spousal support or alimony from mr collier -- p7 - tor will consider any information provided by the taxpayer including---- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses ez any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director sec_301_6343-1 proced admin regs assuming arguendo that the expenses claimed by ms collier e expenses relating to her adult son’s college education her own postgraduate work and the care of her mother qualify as basic living_expenses within the meaning of sec_301 b proced admin regs ms collier presented no we are persuaded on the record before us that the expenses for the care by ms collier of her mother qualify as basic living_expenses within the meaning of that regulation however as continued - - evidence as to the amounts of such claimed expenses on the instant record we find that ms collier has failed to carry her burden of showing that the amounts of such expenses when added to the amounts of her other expenses that qualify as basic living_expenses within the meaning of that regulation are reasonable ’ on the record before us we find that ms collier has failed to carry her burden of establishing that respondent’s determina- tion to deny her relief in whole or in part for each of the years at issue will cause her to be unable to pay a reasonable amount for basic living_expenses within the meaning of sec_301_6343-1 proced admin regs on that record we find that ms collier has failed to carry her burden of establishing that with respect to each of the years at issue the economic hardship element set forth in sec_4 c of revproc_2000_15 is present in the instant case on the record before us we find that ms collier has failed to carry her burden of establishing that with respect to each of continued discussed below ms collier has failed to establish the amounts that she spends for inter alia food clothing housing and medical_care for her mother as for ms collier’s contention that she does not receive spousal support or alimony from mr collier the record estab- lishes ms collier’s ability to earn a living at the time of the trial in this case ms collier was earning approximately dollar_figure a year we also note that ms collier appears to have a right of indemnification against mr collier for the payment of certain tax_liabilities under their separation agreement and judgment of divorce - the years at issue all of the elements set forth in sec_4 of revproc_2000_15 under which the service will ordinarily grant equitable relief under sec_6015 are present in the instant case although ms collier has not shown that she qualifies for relief under sec_4 of revproc_2000_15 the service may nonetheless grant relief to her under section dollar_figure of that revenue_procedure that section provides a partial list of positive and negative factors which respondent is to take into account in considering whether respondent will grant an individ- ual full or partial equitable relief under sec_6015 no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive revproc_2000_15 sec_4 2000_1_cb_447 turning to the partial list of positive factors set forth in sec_4 of revproc_2000_15 that weigh in favor of relief ms collier contends that each of those factors is as pertinent here sec_4 of revproc_2000_ provides factors weighing in favor of relief the factors weighing in favor of relief include but are not limited to the following a marital status the requesting spouse is divorced from the nonrequesting spouse continued present in the instant case the parties do not dispute that the marital status positive factor the economic hardship positive factor and the knowledge or reason to know positive factor set forth in sec_4 a b and d respectively of revenue_procedure continued b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from liability is not granted c abuse the requesting spouse was abused by the nonregquesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid xk k e nonreguesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursu- ant to a divorce decree or agreement to pay the out-- standing liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability f attributable to nonreguesting spouse the liability for which relief is sought is solely attributable to the nonrequesting spouse we shall hereinafter refer to the positive factors set forth in sec_4 a b c d e and f of revproc_2000_15 as the marital status positive factor the economic hardship positive factor the abuse positive factor the knowl- edge or reason to know positive factor the legal_obligation positive factor and the attribution positive factor respec-- tively --- - are the same as the marital status element the economic hardship element and the knowledge or reason to know element set forth in sec_4 a c and b respectively of that revenue_procedure with respect to the marital status positive factor set forth in sec_4 a of revproc_2000_15 respondent concedes that with respect to each of the years at issue that factor is present in the instant case with respect to the economic hardship positive factor and the knowledge or reason to know positive factor set forth in sec_4 6b and d respectively of revproc_2000_15 we have found that ms collier has failed to carry her burden of showing that with respect to each of the years at issue the economic hardship element and the knowledge or reason to know element set forth in sec_4 c and b respectively of revproc_2000_15 are present in the instant case on the instant record we further find that ms collier has failed to carry her burden of establishing that with respect to each of the years at issue the economic hardship positive factor and the knowledge or reason to know positive factor set forth in sec_4 6b and d respectively of that revenue_procedure are present in the instant case with respect to the abuse positive factor set forth in sec_4 c of revproc_2000_15 ms collier - - maintains that she was abused by mr collier in that she suffered from constant verbal and mental abuse from mr collier during her marriage to him in support of that contention ms collier relies on ms stotts’ statement and the unsworn statement of a psychiatrist ronald j garson m d dr garson’s statement as for ms stotts’ statement ms stotts provides her opinion in that statement that mr collier caused mental and verbal abuse to both sandrus ms collier and their son ms stotts’ opin- ion we are unwilling to rely on ms stotts’ opinion which we find to be conclusory and lacking in any specificity as to the facts on which she bases her conclusion as for dr garson’s statement all that statement contains is the following ms sandrus collier has been under my dr garson’s care for treatment of depression since janu- ary at that time she was dealing with the stress of separation and divorce subsequently she recovered from the depression and is now much improved dr garson’s statement makes no reference to ms collier’s having been abused by mr collier we do not find that dr garson’s statement establishes that mr collier abused ms collier during according to ms stotts’ statement while sandrus ms collier and clai mr collier were married and even after their separation clai caused mental and verbal abuse to both sandrus and their son rusty clai v sandrus began therapy soon after separating from clai she had become a co-dependent of clai’s behavior and actions he had so much control_over her that it was very hard for her to break away xk k - - their marriage on the record before us we find that ms collier has failed to carry her burden of showing that with respect to each of the years at issue the abuse positive factor set forth in sec_4 c of revproc_2000_15 is present in the instant case with respect to the legal_obligation positive factor set forth in sec_4 e of revproc_2000_15 respon- dent concedes that with respect to each of the years at issue that factor is present in the instant case with respect to the attribution positive factor set forth in sec_4 of revproc_2000_15 ms collier maintains on brief that the unpaid assessment for each of the years at issue is solely attributable to mr collier because he was claiming approximately allowances which resulted in significant underpayments of tax in support of her position on brief ms collier relies on the following testimony that she gave on cross-examination i found out later that he had like ten to sic deductions after our separation in going through records i found this information we believe that the foregoing testimony of ms collier pertains only to the taxable_year even if ms collier had intended her testimony 4tn this connection ms collier’s testimony that she found out later that he mr collier had like ten to sic deductions was elicited by respondent on cross-examination after the following cross-examination with respect to taxable_year continued - -- regarding the ten to sic deductions that she claims mr collier was taking pertained to as well as to other years it is not clear to which other years her testimony relates moreover ms collier’s testimony regarding mr collier’s with- holding is uncorroborated and conclusory and we are unwilling to rely on it to establish her contention that for each of the taxable years at issue mr collier was claiming approximately allowances which resulted in significant underpayments of -continued q however when you compare the wages you earned to the withholding amounts percentage wise did you realize that for the year you had percent of withholdings a i didn’t understand tax situations so i didn’t know that i did not have enough taken out i thought i had did what was correct until after filing and seeing these papers then i realized that it wasn’t enough taken out q did you take out enough for one person a i thought i was doing enough for myself not doing it as a couple because he was taking out his own and i was taking out mine q and about how many were you taking out at the time a just for myself he was doing our son he was adding--i found out later he had like ten to deductions after our separation in going through records i found this information reproduced liter- ally tax m25 the record establishes the amount of tax withheld from the respective wages of ms collier and mr collier for only two of the taxable years at issue ie and the record does not establish the tax withheld from either ms collier’s wages or mr collier’s wages for taxable years and on the instant record we find that ms collier has failed to carry her burden of showing that the unpaid liability for each of the years at issue is solely attributable to mr collier’s allegedly having claimed an excessive number of withholding_allowances on the record before us we find that ms collier has failed to carry her burden of establishing that with respect to each of the years at issue the attribution positive factor set forth in sec_4 f of revproc_2000_15 is present in the instant case turning to the negative factors set forth in sec_4 of revproc_2000_15 that weigh against relief ’ ms -assuming arguendo that mr collier had claimed to withholding_allowances for each of the taxable years at issue the record does not disclose whether or not mr collier would have had a valid reason for claiming such number of allowances for taxable years and the record establishes only the total_tax withheld from the wages of ms collier and mr collier as pertinent here sec_4 of revproc_2000_ provides continued - - collier contends that none of those factors is present in the instant case the parties agree or do not dispute that the knowledge or continued factors weighing against relief the factors weighing against relief include but are not limited to the following a attributable to the requesting spouse the unpaid liability is attributable to the requesting spouse ob knowledge or reason to know a request-- ing spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed this is an extremely strong factor weighing against relief c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability d lack of economic hardship the request- ing spouse will not experience economic hardship with- in the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability we shall hereinafter refer to the negative factors set forth in sec_4 a b c d e and f of revproc_2000_15 as the attribution negative factor the knowledge or reason to know negative factor the significant benefit negative factor the economic hardship negative factor the noncompliance negative factor and the legal_obligation negative factor respectively - - reason to know negative factor the economic hardship negative factor and the legal_obligation negative factor set forth in sec_4 b d and f respectively of revproc_2000_15 are the opposites of the knowledge or reason to know positive factor the economic hardship positive factor and the legal_obligation positive factor set forth in sec_4 d b and e respectively of that revenue proce- dure the attribution negative factor set forth in sec_4 a of revproc_2000_15 is essentially the opposite of the attribution positive factor set forth in sec_4 f of that revenue_procedure we have found above that ms collier has failed to carry her burden of establishing that with respect to each of the years at issue the economic hardship positive factor and the knowledge or reason to know positive factor set forth in sec_4 b and d respectively of revproc_2000_15 are present in the instant case on the instant record we further find that petitioner has failed to carry her burden of establishing that with respect to each of the years at issue the economic hardship negative factor and the salthough we do not believe that those two factors are exactly opposite because the attribution negative factor does not contain the word solely that appears in the attribution posi- tive factor we conclude that respondent’s use of the word solely in describing the attribution positive factor but not in describing the attribution negative factor does not affect our findings and conclusions with respect to those factors in the instant case -- - knowledge or reason to know negative factor set forth in sec_4 d and b respectively of that revenue_procedure are not present in the instant case with respect to the attribution negative factor set forth in sec_4 a of revproc_2000_15 we have found above that ms collier has failed to carry her burden of showing that the unpaid liability for each of the years at issue is solely attributable to mr collier’s allegedly having claimed an excessive number of withholding_allowances ms collier prof- fered no reliable evidence to show that no portion of the unpaid liability for each of the years at issue is attributable to her on the record before us we find that ms collier has failed to carry her burden of establishing that with respect to each of the years at issue the attribution negative factor set forth in sec_4 a of revproc_2000_15 is not present in the instant case with respect to the significant benefit negative factor set forth in sec_4 c of revproc_2000_15 ms collier contends on brief that she did not significantly benefit from the unpaid assessment for each of the years at issue be- cause inter alia mr collier failed to support petitioner and their son adequately resulting in her having to borrow money from friends on occasion moreover there were times that petitioner could not even pay the household bills at times due to her husband’s controlling of the fam- ily’s money internal references omitted -- -- in support of her contention that she did not significantly benefit from the unpaid assessment for each of the years at issue ms collier relies on brief on ms stotts’ statement guoted supra note in which ms stotts states inter alia that she lent ms collier undisclosed amounts of money and that mr collier did not always give her ms collier enough money to cover their bills that ms collier was responsible for paying we are unwilling to rely on the foregoing vague state- ments of ms stotts to establish that ms collier did not signif- icantly benefit within the meaning of sec_4 c of revproc_2000_15 from the unpaid assessment for each of the years at issue we have rejected above ms collier’s conten- tion that mr collier handled and prevented her from participat-- ing in their financial and tax matters we have found above that at all relevant times ms collier was responsible for paying at least some of the bills of mr collier and herself although she did not always have enough money to pay those bills and that during periods throughout ms collier and mr collier maintained a joint checking account we find on the instant record that the facts that ms stotts lent ms collier undisclosed amounts of money and that ms collier did not always have enough money to pay the bills that she was responsible for paying are not determinative of whether ms collier significantly benefited from the unpaid assessment for each of the years at -- - issue on the record before us we find that ms collier has failed to carry her burden of establishing that with respect to each of the years at issue the significant benefit negative factor set forth in sec_4 c of revproc_2000_ is not present in the instant case with respect to the noncompliance negative factor set forth in sec_4 e of revproc_2000_15 ms collier makes no argument addressing that factor on the record before us we find that ms collier has failed to carry her burden of establishing that with respect to each of the years at issue the noncompliance negative factor is not present in the instant case with respect to the legal_obligation negative factor set forth in sec_4 f of revproc_2000_15 respon- dent concedes that mr collier has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability for each of the years at issue consequently respondent con- cedes that with respect to each of the years at issue the legal_obligation negative factor set forth in sec_4 f of revproc_2000_15 is not present in the instant case although ms collier makes no argument with respect to the noncompliance negative factor set forth in sec_4 e of revproc_2000_15 the record establishes that respondent applied certain of ms collier’s overpayments of tax for taxable_year and thereafter against the unpaid assessment for taxable years and the record contains no evidence with respect to the taxable years through although it does establish that after date ms collier ceased making installment payments under the installment_agreement al -- on the record before us we find that ms collier has failed to carry her burden of establishing any other factors with respect to any of the years at issue that weigh in favor of granting relief under sec_6015 and that are not set forth in sec_4 and of revproc_2000_15 based upon our examination of the entire record before us we find that ms collier has failed to carry her burden of showing that respondent abused respondent’s discretion in denying her relief under sec_6015 with respect to the unpaid assessment for each of the years at issue we have considered all of the contentions and arguments of ms collier that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concession of ms collier as to taxable_year decision will be entered for respondent
